Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-13 are pending in this application.
Applicant is advised that should claim 9 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 depends on claim 1 and recites “the iron,” but claim 1 does not recite iron.  Therefore, claim 10 lacks antecedent basis.  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-9, and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurie et al. (US 2002/0068079) in view of Howard (US 4,335,116), McDowell et al., VETU abstract 1993-63594, and Chlorocresol Summary Report.  
Laurie et al. (2002/0068079) disclose that there is a deficiency of certain trace elements in pastures for livestock but prior art injectable solutions are too low in concentrations of minerals, which necessitates large quantities to be injected that can cause problems (paragraphs 2-3).  Laurie et al. teach means for overcoming these problems by disclosing a trace element solution that includes:
(a) at least one EDTA complex prepared by using disodium EDTA or EDTA acid;
(b) selenium; and
(c) any other suitable mineral.
See claim 8.  The EDTA complex includes at least one metal selected from the group consisting of Cu, Mn, Zn, Mo, Cr (paragraph 14).  Injectable solution (claim 9) is explicitly disclosed.  The solution is for providing trace elements to animals (claim 1; paragraphs 2-5, 26).  Example 6 in Laurie et al. discloses a solution that contains a total of 60 mg/ml of Zn (20 mg/ml), Mn (20 mg/ml), Cu (10 mg/ml), Cr (5 mg/ml) and Se (5 mg/ml) prepared from EDTA, zinc oxide, manganese carbonate, basic copper carbonate, chromium trichloride hexahydrate, sodium selenite, and sodium hydroxide (paragraph 55 in view of paragraphs 45-53 and 61-62).  It is noted that Laurie et al. do not limit their disclosure to any specific trace element concentration amounts.  
	Howard (US 4,335,116) discloses providing minerals to animals such as livestock (column 1, first paragraph).  Solutions may be prepared to provide about 25 mg/ml zinc, about 10 mg/ml copper, and about 20 mg/ml manganese, about 5 mg/ml chromium about 12 mg/ml selenium (column 5, lines 26-35).  This equates to 72 mg/ml of Zn, Cu, Mn, Cr, and Se.  
McDowell et al.1 disclose that “[o]nly rarely, however, can forage completely satisfy all mineral requirements" (page 964, right column, second paragraph).  Deficiencies of zinc, selenium, copper, iodine and other minerals in forage samples is well documented (id.).  In cattle liver samples, copper, iron, and zinc were below critical levels in significant numbers (page 967, Table 3).  
VETU abstract 1993-635942 discloses reduction of somatic cell counts in dairy herds after daily administration of 37.5 mg zinc.  
Chlorocresol Summary Report3 is cited to establish that chlorocresol is a well-known disinfectant, antiseptic, and preservative in human and veterinary medicinal products (paragraphs 1-2).  Chlorocresol is of low toxicity and rapidly metabolized and excreted (page 3), and there is no report of carcinogenicity (paragraph 11).  
Laurie et al. do not explicitly disclose that a total concentration of selenium, zinc, manganese and copper in the injectable solution is at least 60 mg/ml.  Laurie et al. disclose in Example 6 an injectable solution that contains 60 mg/ml of selenium, zinc, manganese, copper and chromium, wherein the selenium is present in 5 mg/ml and zinc is present in 20 mg/ml.  Cited secondary reference by Howard teaches that livestock can be treated with 25 mg/ml zinc and 12 mg/ml selenium.  Taken with the prior art recognition that foraging livestock can be deficient in zinc and selenium as well as copper and iodine, the ordinary skilled artisan would have been motivated to modify Laurie’s Example 6 injectable solution by increasing the concentration of zinc up to 25 mg/ml and/or increasing the concentration of selenium up to 12 mg/ml, depending on the deficiency of the livestock, which would obtain the “at least 60 mg/ml” feature for Se, Zn, Mn, Cu total concentration of the instant invention.  

Regarding instant claim 8, which requires chlorocresol, veterinary solution products can become spoiled or contaminated upon storage, so the ordinary skilled artisan would have been motivated to incorporate well-known, non-carcinogenic, low toxicity, rapidly metabolizing and rapidly excreting preservative such as chlorocresol, as taught by the Chlorocresol Summary Report, in order to not only preserve the solution product but to also minimize the impact of the added preservative.  	
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,729,772.
The patented claims are directed to an injectable trace element solution comprising selenium, zinc, manganese, and iron, wherein total concentration of selenium, zinc, manganese, and iron in the solution is at least 60 mg/ml.  See patent claim 1.  Copper and chromium can be added (patent claim 4).  Selenium can be present in 5-10 mg/ml, zinc can be present in 35-50 mg/ml, iron can be present in 5-50 mg/ml, chromium can be present in 5-10 mg/ml, iodine can be present in 20-400 mg/ml (patent claims 2-3, 9-13).  Copper carbonate, iodine, potassium iodide, sodium iodide, sodium carbonate, anhydrous disodium EDTA or sodium hydroxide can be added (patent claim 5).  At least one metal is provided in the form of an EDTA complex, which can be produced from sodium or potassium EDTA (patent claims 6-7).  Chlorocresol as a preservative can be added (patent claim 8).  See patent claims 1-13, which correspond to the features set forth in the instant application claims 1-13.  
	The patented injectable trace element solution is a variation of the trace element solution set forth in the instant application claims, which patented injectable solution can contain copper or copper in the form of copper carbonate.  In view of the concentration of the various metals disclosed in the patent claims, the currently claimed “at least 60 mg/ml” for selenium, zinc, manganese and copper in the solution would have been obvious.  Therefore, the ordinary skilled artisan would have recognized the invention of the instant application claims as an obvious variation of the patented invention.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,183,075.
The patented claims are directed to an injectable trace element solution comprising:
5-10 mg/ml selenium;
35-50 mg/ml zinc;
manganese; and
iron;
wherein total concentration of selenium, zinc, manganese, and iron in the solution is at least 60 mg/ml.  See patent claim 1.  Copper carbonate, iodine, potassium iodide, sodium iodide, sodium carbonate, anhydrous disodium EDTA or sodium hydroxide can be added (patent claim 2).  At least one metal is provided in the form of an EDTA complex, which can be produced from sodium or potassium EDTA (patent claims 3-4).  Chlorocresol as a preservative can be added (patent claim 5).  5-10 mg/ml chromium can be added (claims 7, 9).  Iron can be present in 5-50 mg/ml (patent claim 10).  See patent claims 1-12, which correspond to the features set forth in the instant application claims 1-13.  
	The patented injectable trace element solution is a variation of the trace element solution set forth in the instant application claims, which patented injectable solution can contain copper carbonate.  In view of the concentration of the various metals disclosed in the patent claims, the currently claimed “at least 60 mg/ml” for selenium, zinc, manganese and copper in the solution would have been obvious.  Therefore, the ordinary skilled artisan would have recognized the invention of the instant application claims as an obvious variation of the patented invention.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,285,292 in view of Chlorocresol Summary Report.  
The patented claims are directed to an injectable trace element solution comprising:
3-10 mg/ml selenium;
35-50 mg/ml zinc;
manganese; and
at least one metal selected from the group consisting of copper, iron, and chromium; wherein total concentration of selenium, zinc, manganese, and at least one of copper, iron, and chromium is at least 60 mg/ml.  See patent claim 1.  Iron can be present in 5-50 mg/ml, copper can be present in 10-20 mg/ml, and manganese can be present in 10-15 mg/ml (patent claims 7, 9, 10).  Iodine can be present (patent claim 2), in the form of potassium or sodium iodide (patent claim 3).  Chromium in the form of CrCl3.6H2O is present in the solution (patent claim 8).  At least one of the metals from patent claim 1 is in the form of EDTA complex produced from sodium EDTA or potassium EDTA (claim 5).  Patent claims 11-23 are directed to methods of making the injectable trace element solution for livestock.  
	Teachings of the Chlorocresol Summary Report have been discussed previously in this Office action and the discussion there is incorporated herein by reference.  	
	The patented injectable trace element solution is a variation of the trace element solution set forth in the instant application claims, which patented injectable solution can contain copper.  In view of the concentration of the various metals disclosed in the patent claims, the currently claimed “at least 60 mg/ml” for selenium, zinc, manganese and copper in the solution would have been obvious.  
	As for the feature of claim 8 (chlorocresol as a preservative), incorporation of chlorocresol would have been obvious to the ordinary skilled artisan in this field.  
Veterinary solution products can become spoiled or contaminated upon storage, so the ordinary skilled artisan would have been motivated to incorporate well-known, non-carcinogenic, low toxicity, rapidly metabolizing and rapidly excreting preservative such as chlorocresol, as taught by the Chlorocresol Summary Report, in order to not only preserve the solution product but to also minimize the impact of the added preservative.  
Therefore, the ordinary skilled artisan would have recognized the invention of the instant application claims as an obvious variation of the patented invention.  
For these reasons, one of ordinary skill in the art would have recognized the instant claimed invention as an obvious variation of the invention set forth in the patented claims.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,377,482 in view of Laurie et al. (US 2002/0068079), McDowell et al., VETU abstract 1993-63594, and Chlorocresol Summary Report.  
Patented claim 1 reads on a method of preparing an injectable trace element composition which comprises combining manganese, selenium, and at least one of zinc, copper, chromium or iron, wherein combined concentration of the manganese, selenium, and at least one of copper, zinc and chromium is greater than 60 mg/ml.  Presence of an antibiotic is set forth in patent claim 1, part (e).  Sodium or potassium EDTA is added to a mixture of metal compounds containing Mn, Zn, Cu, Fe and Se (patent claim 1). Chromium in the form of CrCl3.6H2O can be present in the solution (patent claim 2).  Selenium in the form of sodium selenite, Na-2SeO3, can be present in the solution (patent claim 7).  
Teachings of Laurie et al. (US 2002/0068079), McDowell et al., VETU abstract 1993-63594, and Chlorocresol Summary Report have been discussed previously in this Office action, and the discussion there is incorporated herein by reference.  
Although the patented claims do not expressly recite the specific solution of selenium, zinc, manganese, and iron, wherein a total concentration of selenium, zinc, manganese and iron is at least 60 mg/ml, the cited secondary reference would have provided sufficient motivation to one of ordinary skill in the art to have arrived at the same.  The ordinary skilled artisan in this field is highly aware of the varied mineral deficiency problems in the forage, which produces varied mineral deficiencies in the grazing animals (Laurie et al. and McDowell et al.).  Depending on the specific mineral deficiency of the locale and/or affected animals, the ordinary skilled artisan would have been motivated to supplement the particular deficiency by adjusting the injectable trace element solution set forth in the patented claims to deliver effective deficiency-ameliorating amounts of each deficient trace element to the animals in need thereof.  Even though the specific selenium + zinc + manganese + copper mixture and concentration amounts are not explicitly disclosed by the patented claims, the ordinary skilled artisan would have found it obvious to (1) determine the level of deficiency in the forage and the affected animals, and (2) formulate a supplement trace element solution with sufficient concentrations of deficient trace elements to improve the animals’ mineral status, as claimed herein, particularly in light of the concentration range disclosed in patented claim 1, Laurie et al., and the known supplement-effective amount of zinc (VETU abstract 1993-63594).  
As for the feature of claim 8 (chlorocresol as a preservative), incorporation of chlorocresol would have been obvious to the ordinary skilled artisan in this field.  
Veterinary solution products can become spoiled or contaminated upon storage, so the ordinary skilled artisan would have been motivated to incorporate well-known, non-carcinogenic, low toxicity, rapidly metabolizing and rapidly excreting preservative such as chlorocresol, as taught by the Chlorocresol Summary Report, in order to not only preserve the solution product but to also minimize the impact of the added preservative.  	For these reasons, one of ordinary skill in the art would have recognized the instant claimed invention as an obvious variation of the invention set forth in the patented claims.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,231,910 in view of Laurie et al. (US 2002/0068079), McDowell et al. and VETU abstract 1993-63594.   
Patented claims 8-9 are directed to a method of preparing an injectable trace element solution, wherein the solution comprises 
at least 20 mg/ml zinc,
 at least 20 mg/ml manganese,
 at least 5 mg/ml selenium,
 at least 5 mg/ml chromium, and
at least 10 mg/ml copper. 
See also patent claims 11-14.  Sodium selenite is added to provide the selenium (patent claim 1).  The trace element solution can contain 60 mg/ml metal concentration (patent claim 10).  Sodium EDTA can be present as a chelator of metal (claim 12).  At least one metal selected from copper, manganese, zinc and molybdenum is in the form of EDTA complex (claim 2).  Zinc, manganese, selenium and copper are present together (claim 6).  Administration to an animal is disclosed (claim 4).  
Teachings of Laurie et al. (US 2002/0068079), McDowell et al., VETU abstract 1993-63594, and Chlorocresol Summary Report have been discussed previously in this Office action, and the discussions there are incorporated herein by reference.  
Although the patented claims do not expressly recite the specific solution of selenium, zinc, manganese, and iron, wherein a total concentration of selenium, zinc, manganese and iron is at least 60 mg/ml, the cited secondary reference would have provided sufficient motivation to one of ordinary skill in the art to have arrived at the same.  The ordinary skilled artisan in this field is highly aware of the varied mineral deficiency problems in the forage, which produces varied mineral deficiencies in the grazing animals (Laurie et al. and McDowell et al.).  Depending on the specific mineral deficiency of the locale and/or affected animals, the ordinary skilled artisan would have been motivated to supplement the particular deficiency by adjusting the injectable trace element solution set forth in the patented claims to deliver effective deficiency-ameliorating amounts of each deficient trace element to the animals in need thereof.  Even though the specific selenium + zinc + manganese + copper mixture and concentration amounts are not explicitly disclosed by the patented claims, the ordinary skilled artisan would have found it obvious to (1) determine the level of deficiency in the forage and the affected animals, and (2) formulate a supplement trace element solution with sufficient concentrations of deficient trace elements to improve the animals’ mineral status, as claimed herein, particularly in light of the concentration range disclosed in patented claims 8-9, Laurie et al., and the known supplement-effective amount of zinc (VETU abstract 1993-63594).  
As for the feature of claim 8 (chlorocresol as a preservative), incorporation of chlorocresol would have been obvious to the ordinary skilled artisan in this field.  
Veterinary solution products can become spoiled or contaminated upon storage, so the ordinary skilled artisan would have been motivated to incorporate well-known, non-carcinogenic, low toxicity, rapidly metabolizing and rapidly excreting preservative such as chlorocresol, as taught by the Chlorocresol Summary Report, in order to not only preserve the solution product but to also minimize the impact of the added preservative.  	For these reasons, one of ordinary skill in the art would have recognized the instant claimed invention as an obvious variation of the invention set forth in the patented claims.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,286,006 in view of Laurie et al. (US 2002/0068079), McDowell et al. and VETU abstract 1993-63594.   
Patented claim 1 is directed to an injectable trace element solution produced from selenium provided in the form of sodium selenite, zinc, and manganese provided in the form of MnSO4, wherein at least one of zinc or manganese is in the form of a complex with EDTA provided as sodium or potassium EDTA, and at least one additional metal selected from copper, chromium, and iron, wherein the total concentration of selenium, zinc, manganese and the additional metal is greater than 60 mg/ml.  The trace element solution also contains chlorocresol as a preservative – see claim 1, part (c).    
Teachings of Laurie et al. (US 2002/0068079), McDowell et al., and VETU abstract 1993-63594 have been discussed previously in this Office action, and the discussions there are incorporated herein by reference.  
Although the patented claims do not expressly recite the specific solution of selenium, zinc, manganese, and iron, wherein a total concentration of selenium, zinc, manganese and iron is at least 60 mg/ml, the cited secondary reference would have provided sufficient motivation to one of ordinary skill in the art to have arrived at the same.  The ordinary skilled artisan in this field is highly aware of the varied mineral deficiency problems in the forage, which produces varied mineral deficiencies in the grazing animals (Laurie et al. and McDowell et al.).  Depending on the specific mineral deficiency of the locale and/or affected animals, the ordinary skilled artisan would have been motivated to supplement the particular deficiency by adjusting the injectable trace element solution set forth in the patented claims to deliver effective deficiency-ameliorating amounts of each deficient trace element to the animals in need thereof.  Even though the specific selenium + zinc + manganese + copper mixture and concentration amounts are not explicitly disclosed by the patented claims, the ordinary skilled artisan would have found it obvious to (1) determine the level of deficiency in the forage and the affected animals, and (2) formulate a supplement trace element solution with sufficient concentrations of deficient trace elements to improve the animals’ mineral status, as claimed herein, particularly in light of the concentration range disclosed in patented claim 1, Laurie et al., and the known supplement-effective amount of zinc (VETU abstract 1993-63594).  
For these reasons, one of ordinary skill in the art would have recognized the instant claimed invention as an obvious variation of the invention set forth in the patented claims.  
For the foregoing reasons, all claims must be rejected at this time. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the parent case and copy not provided herein.  
        2 Cited in the parent case and copy not provided herein.  
        3 Cited in the parent case and copy not provided herein.